See Chavez v. State,      125 Nev. 328, 348, 213 P.3d 476, 490 (2009).
Additionally, Ritter did not object at the sentencing hearing to the
Division's authority to make a sentencing recommendation, and he
provides no cogent argument or relevant authority in support of his claim
on appeal that the Division exceeded its authority. See Maresca v. State,
103 Nev. 669, 673, 748 P.2d 3, 6 (1987) ("It is appellant's responsibility to
present relevant authority and cogent argument; issues not so presented
need not be addressed by this court."). We conclude that Ritter fails to
demonstrate that the district court abused its discretion at sentencing.
              Ritter also contends that "Mlle judgment of conviction is void
for all purposes" because it was entered more than 10 days after the
sentencing hearing in violation of NRAP 4(b)(5)(A). Ritter, however, does
not allege any prejudice and we conclude that no relief is warranted.
Accordingly, we
              ORDER the judgment of conviction AFFIRMED.




                                                       J.
                         Hardesty


                                 J.
Parraguirre                                Cherry
                                                            II
cc: Hon. Michael Montero, District Judge
     Humboldt County Public Defender
     Attorney General/Carson City
     Humboldt County District Attorney
     Humboldt County Clerk



                                      2